Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-12-1997

Martin v. Dana Corp
Precedential or Non-Precedential:

Docket
96-1746




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Martin v. Dana Corp" (1997). 1997 Decisions. Paper 129.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/129


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed September 12, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 96-1746

KEEFE M. MARTIN,

         Appellant

v.

DANA CORPORATION

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. No. 95-cv-08024)

Present: SLOVITER, Chief Judge, BECKER, STAPLETON,
MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD,
ALITO, ROTH, LEWIS, and McKEE, Circuit Judges.

O R D E R

A majority of the active judges having voted, it is

O R D E R E D that the Clerk of this Court vacate the
order filed July 1, 1997 granting rehearing en banc and
refer the case to the original panel for panel rehearing, the
original panel having so voted.

         By the Court,

         /s/ Dolores K. Sloviter

         Chief Judge

Dated: 9/12/97